Gilbert, J.
In order to afford this court jurisdiction of a writ of error, the trial judge must certify that the bill of exceptions is true without qualification. Accordingly, where the certificate of the judge contains the following “I do certify that the foregoing bill of exceptions is true except plaintiff was not denied the opportunity to amend,” the writ of error, on motion, must be dismissed. Fort v. Sheffield, 108 Ga. 781 (33 S. E. 660) ; Johnson v. Equitable Loan & Security Co., 113 Ga. 1153 (39 S. E. 473) ; Jarriel v. Jarriel, 115 Ga. 23 (41 S. E. 262) ; Adamson v. Bradley, 147 Ga. 328 (93 S. E. 894), and cit.

Writ of error dismissed.


Bussell, O. J., Beclo, P. J., and Atkinson cm& Bell, JJ., concur.